OFFICE     OF THE    ATTORNEY        GENERAL      OF TEXAS
                                     AUSTIN
SROVERSELLERS
~,tTORNLI   GLNLRAL



     Ronorqbla     myne satterrield,         commI8eIoner
     tIromm’r     pma1on colAlrrIon
     P. 0* .aof..lose
     Auatia,   hxnr

     mar sir:




                      m hare   reoelr                         oommunlortlon,   quoted
     a8 iollo*r;
                                                         0,  Vernon~a Revised
                                                            provides    that be-
                                                            anted to a par-
                                                               slier   end Retlre-
                                                               t hare   a oertlficete
                                                              y~l~lm”,    duly nota-
                                                    it nit  then ruoh I o*rtIiI-
                                                  looted   by the Bond.       Your
                                                  s the above Interpretation.


                                 IL" a5 definedIn the Act.      Most or our
                             et are called     *City Health Offlcersw
                            ere to look after      the general    health
                           f the cities   acid whose duties      do not
                            to examine city employees         nor to attend
             such employeee when sick or Injured.            ie 2x enc.los-
             ing a section   of a city chsiter      which creates     the
             office cf “$lty Eealth P”9sl~,~a~~u~~d,‘~~‘,b~:,‘t~f”,‘,E”,d
             to ea City Aealth Officer.
            ‘hiring  us your opinion    as to whether      such physician
             would be ocnsidared     the 'City   Physician”     as is pro-
             vided in Section    9 of the Act.
                                                                                           50
Hcmorabla   Bayno satterriald                 - page 2



             *Va 8180 Hera a lltuatlon        whara the Health
     Offioar    or City   Phpioian       is and bsr baan Sor
     88vSrSl nwntha, alok and unable           to parform his
     datlea IS luoh and no *aotIng olty phyalolan
     or health    orrioar~    ha8 beon appointed to aarva
     dur ing   luoh oitloar’a      Illnaaa.    would It ba wlth-
     in tha power of tha Board to lrauma that,            under
     auoh oondltlona,  thara was no 8uoh oiiloer   and
     prooaad to looapt Suoh a oartIiIoata    Srom a phyal-
     elan whloh thay Amayohooaa?’
            Arti            4424,     V.     A.    0.    S.,     prorldaa 88     fo~owa:

            *w        OtiiOS Of Oitl php8iOiaS                         IS SbOiiShSd,
     and in8taad thr oiiloa                   OS olty bralth offloor               is
     cnrtod.          aa     offloa        OS olty            haalth  offloar shall
     ba filled        by @ oompatant phyaiolan,                       186811y qualiriad
     to praotloa           madIaIna within, this                   Stats, of raputabla
     profaaaIonal           standing..  1d.l
            Artlola         4425,     V.A.        0.    S.,     prorida8    as Sollowa:
             “Tha governing         body of aaoh Inoorporatad             olty
     and town within           this Stats ah811 alrot          a ~ualIfIad
     parron r0r the 0rri00            0r   oity health orrioar by a
     mjorlty      of the rotas of tha goreming body, 8rOapt
     in oitiaa     which may be OpSrStad             undar a charter         pro-
     viding    for a diiiarant          method or selecting          city
     phyalclans,        in which event the orriO 0r city imalth
     officer     shall     be filled      as Is noti filled       by the city
     phyaiofan,      but in no instance           shall    the office       of
     oity health        officer     bs abolished.         The  olty    health
     ofrioer,     after      appointment,      shall    t&e end subscribe
     to the ofricial           oath, and shall       rile    0 oopy 0r suoh
     oath and a copy of his appointment                   with the Texas
     state    Board 0r H:elth,           end shall    not be deemed to
     be legally       .;zalifi.ed    until    said copies      shall    have been
     a0 filed.*
                                                                                     50
Honorable     Bayna SattarfIald - peea            S

              ArtIolS        4430, V. A. OeS., prorldaa as iollowar
              Tc~oh oltr     haalth ofilorr         shall    perform      luih
       dutlor as nrr bo nqoirod             of him bt aSnSra1 law
       lSd oltf    ordinaoooa       with rogord to tb           uonoral
       hO8lth and ranltatIon Of tOWnO and OItIO8, and
       porforn 8UOh other duties            as Oh811 bo 18~811~ ra-
       culrod of him by th, YJOT, gotomLn& body or the
       ordIaan0oa     Of his Oltf or WJWI. HO 8hSll dlaoharga
       and perform luoh duties           a8 ma7 be praaorlbrd             for
       hIa under the dIraotIon8,            rula8,     rr~ulatlonr        and
       raquirSmSnt8     of the Btata Board of Realth and the
       prorldent    tharoof. Ra rhSl1 h rSq0lr.l                   to   old
       and 88818) the Stato Ward oi Bsalth                   in SlJ. mttorrr
       of qaarrntlna,      rlt~l     and mortaary       rktlrtloar,        io-
       lp eo tlodiaaaaan, pralentlon rad luppraa8Ion and
       8anItatlon wlthln         his jurladIotionr           ES 8hSll at
       all times report        to tha atata Board of lkalth in
       auoh manor and form as 8Sld board err prororI k,
       thr praaanoo 0s all oontaglour,                lnfeotlour and
       daagaroua    lpldotio      d~aaaara within         his ~urIadIotIon,
       and shall    make luoh other and turthor               reports       In
       auoh manner and form and St luoh thS8                    as raid
       stat.   board shall       d&sot,     tOughIn       811 8uoh matters
       as may br proper for arid bolt6                to dkoot,        and ha
       shall   old asld stats        board at 011 tiva            in the an-
       roroam8nt of proper rules,             ra~ulatIona       and raqulra-
       manta in th alnioroamant of all aanItary                     laws,     war-
       antlna ragulatIona          and ,+Ital ltatlatlo8         oolleotion,
       and perform such other duties               as 8sid State board
       shall   dIraot.W
                        of YoNaeea v. state,
              In the 0888                      180 s. ‘8. (2) 164,
the Court     of Criminal
                        Appeal8 of Taxss held,    inter alla,    that
in View Of Art. 4425,  Ve A. C. S., all incorporated      cities   and
towns must have a health   officer whose duties    era prasorlbed
by law.
              Seotlona        9 and 15 of Art.        6243a,   V. A. 0.    S.,   pro-
vide   as iollorr    8
              veo.      9. No per8on rhall      be retired  either
       for total    or teaporery    di8ability,     except  a8 hereln
       provided,    nor receive    any allo-mnce      from ssid Fund,
       unless    and until   there shall     have been filed     ?.Ith
                                                                                 50
Ronorabla    Bayne    SattarfIold     - paas    4


       the Board 0s Truataea,      oartlf ioataa     0s his dlr-
       ability   or llegibility    signed and sworn to by
      .raid parson Snd/Or by the olty         or town phyaIoIan,
       If there ba one, or If none, than by any phyaIcIan
      aalaotad    by the Board of Truataaa.         said Board of
      Tru8tea8,    In Its dlsimtlon,        mar require    other or
      addItIonal    lrldanoa    of dlaabilIty     bafora ordering
      auoh ratlramant      or payment lfo r a a a ld.*
             n*+ * *

              Wac. 15.      The Board of Truataaa,             In Ifs dia-
      oration,    at any     time,     mry Oauaa any parson retired
      for dIaabIlIty,       under      the prorIaIona       of this Aot
      to appear    and undergo         a madloal examInatIon          by the
      olty phy8IoIan      or any other phyaIoIan             appointed     or
      8alaotad    by the Bosrd of Tru8taaa for the purpose,
      and the result      of luoh eunbatlop             and    report   tharaor
      by raid phJaIoIan          shall    ba oonaIdorad      by said Board
      of ~uataaa      In determining          whather the relief        in raid
      0888 shall     be oontlnuad          inorrarad     (if 1888 than the
      maxImum provided         haraln~,     daOfaa8ad,      or dI8oontInoad.
      Should any parson racaIrIng              ralIaf   under the pro-
      rIaIona 0s this Aot, after              duo notice     from 8aId Board
      of Truatoaa, to appear            and be ro-•xamInad,         unless ax-
      ouasd by said      Board, fall         to appear or refuse        to aub-
      mit   to ra-examination,          said Board of Truetaos          Is author-
      ized In It8 dIaoratlcn,             to reduce or antiral~         diroon-
      tinua such ralIaf.
             It has been deoldod that a statute             or protlaion      should
not be given a COn8truOtiOn         rendsring     it futile,     or useless,       rrhen
the language csn be otherwise          eonstrued.      The reason of the rule
is that the Legislature        is not to be credited         with doing or In-
tendine    a useless   or rain thing,      nor with reculrlng        a futile,
Impossible    or uselesa   thin8 to be done.          39 Tex. Jur. pp. 222,
223.    Also ace of the prlmsry        and eettled     rules    of oonstructlon
is that words in common use, when oontelned               ln a eta tute,      will
be read acoordlne      to their natural,       ordinary     and popular     zean-
Ing, unless a contrary       intention     is clearly     apparent    from the
oontext ( or cnlese there is aoxe neCaa8ity,              in a psrtiCu1.W
oaae, for adopting      a different     construotlon.        39 Tex. Jur.
pp. 197, 198.
Honorable      Bayno ~ttarflald               - page 5




               As there       Is   now no 8-h       otfIaar    as thtt of *City
ph~aloian * and t&era wa8 no luo h0rri08r                      when tha protl-
giOB8     oontalmd in SSOtiOaS 0 aad lb oi Art. W%So, V.A.C.S.,
           wars anaotod to hold tl8t tha Logialatura &the
$%‘~f    tha ton  *Qity ~hyaIoimW    In add   aotlona’O       l
                                                          and 15
of Art.   bL4So V.A.O&,     lup r a maaat an otfioar   no longer
in lxiatanoa    h this stats muid ba lreditla the La 18latura
g4a~do~~~ a uaalaaa thing and raquIrIn,g                      an fr poaalb 9 a   thin&
               .
               ‘dla ballan         the tam *City         PhyaIoIana   was used     la




him by (Ianaral law and the               gorrrnlng       body or the   ordinanoea
af his olty or town.
             In th8 lltuatlon   praaantad by you, 1.4.)         whan auoh
offIoar    Is unable to parform hIa duties & of’fI88,            It would
be without     t&m power oi the Board of Tru8taaa        to aalaot     m-
other phy8iOit~h to oortiiy     to t&a8applIoant*a       dlaablllty      or
lllgl blllty . Our Opinion Yo.       O-5514, rafarrad     to br you,
holds,   In lubatanoa    that  If the airy ha a olty phyalolen
the aaoompaayIng l      fhda lu   vltr btaa a m y     h im, but If    lu a               i
oltp has no olty phyaioIan        then aril doctor    lal~otad      by tha
Board     my   naka the       lffldar~t,         VI do not balfevo      the taot
that 8~2 olt    p            aloian    is     sick and unable to       arfoan this
duty has the 1ag3             effect     of     plaoIn& such olty Pn the atetus
          no city             hysiclan        or oity health   officer     88 oon-
%$G%      In Sac.            B 0s Art.        62438, supra.
             Furtl%3rrmora, It IS the opinion      of this  department
thiit the off ioer referred     io In the secti.,n    of a c:ty charter
enclosed   with your in lulr{ Cityas 6 ,;gr; ~~~~~,~,“g;i~ip~~;1,‘8,ii,
la; a4cijact     0 f+aLutory
              J+.i.-4,    su>ra, hnd, a~ .SI.C~A,ia the orfioer         ee;\nt
in :ectI A3 u umi 15 0s dt, 6ii43e, supra.
Honorable   &ayne Sattarfield   - pg8     6




                                        Yours very   truly

                                ATI’ORNEY GENERALOFTEXAS



                                BY
                                     Rob8rt   L. Irttlmore,   Jr.
                                                 Assirtant